Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 4, 2007, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
After defendant was found in possession of a loaded firearm following a high-speed chase, he was charged in a six-count indictment. He pleaded guilty to criminal possession of a weapon in the second degree in full satisfaction of the charges. In accordance with the terms of the plea agreement, he was sentenced to 3V2 years in prison followed by five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, as well as defendant’s pro se letter, we agree. Therefore, the judgment is affirmed and counsel's application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1423Peters, J.E, Rose, Kane, Stein and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.